                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

MICHAEL SALAMI,

                       Plaintiff,                     Case No. 1:20-cv-107

v.                                                    Honorable Paul L. Maloney

HEIDI E. WASHINGTON et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff filed a motion to amend her complaint (ECF No. 4). A few days later, he filed an amended

complaint as of right, and it was docketed in this Court. (ECF No. 6.) Because Petitioner has

already filed her amended complaint, the motion to amend will be denied as moot.

               Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996) (PLRA), the Court is required to dismiss any prisoner action brought under federal law if

the complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A;

42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Washington, Russell, Rewerts, and Winger.
                                             Discussion

I.     Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Carson City Correctional Facility (DRF) in Carson City, Montcalm County,

Michigan. The events about which she complains occurred at that facility. Plaintiff sues MDOC

Director Heidi E. Washington and MDOC Step-III Grievance Administrator Richard D. Russell,

together with the following DRF Warden R. Rewerts; Assistant Deputy Warden K. Neving; PREA

(Prison Rape Elimination Act) Coordinator J. Niemiec; and Resident Unit Manager L. Beecher.

               According to her amended complaint, Plaintiff is a transgender female housed at a

male prison. Plaintiff alleges that, after she was attacked in the shower by another inmate on

September 22, 2019, and her resulting complaint under the PREA, she was issued an

accommodation to take her shower alone, during count time, so she would not be at risk of assaults

by male prisoners. On January 31, 2020, acting on the advice of Defendant Niemiec, Defendant

Beecher told Plaintiff, “You are no longer able to shower while the unit is closed. Your kind can

shower with everyone else.” (Am. Compl., ECF No. 6, PageID.92.) As a result of being forced

to shower with the general population, Plaintiff routinely is subjected to other prisoners’ threats to

rape her while exposing their erect penises. Plaintiff alleges that Defendants Washington, Russell,

Rewerts, and Neving have been advised of the situation by way of Plaintiff’s grievances, but they

have failed to take action to remedy the situation. Plaintiff claims that, by refusing to allow her to

shower alone, Defendants are deliberately indifferent to a substantial risk that Plaintiff will be

sexually assaulted, in violation of the Eighth Amendment.

               Plaintiff seeks declaratory and injunctive relief, together with punitive damages.




                                                  2
II.     Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to
                                                   3
identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Defendants Washington, Rewerts, & Neving

                Plaintiff fails to make specific factual allegations against Defendants Washington,

Russell, Rewerts, and Neving, other than her claim that they failed to supervise their subordinates

and failed to adequately respond to her grievances. Government officials may not be held liable

for the unconstitutional conduct of their subordinates under a theory of respondeat superior or

vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S.

658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional

violation must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567,

575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based upon the mere failure to act.

Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir.

2004). Moreover, § 1983 liability may not be imposed simply because a supervisor denied an

administrative grievance or failed to act based upon information contained in a grievance. See

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants Washington,

Rewerts, and Neving engaged in any active unconstitutional behavior. Accordingly, he fails to

state a claim against them.

IV.       Defendants Beecher & Niemiec

                Plaintiff alleges that Defendants Beecher and Niemiec, by removing her from the

accommodation to take showers alone, have placed her at a substantial risk of being sexually



                                                 4
assaulted by another prisoner and have exposed her to regular sexual harassment by other

prisoners.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, she must show

that she faced a sufficiently serious risk to her health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

               Upon initial review, the Court concludes that Plaintiff’s allegations against

Defendants Niemiec and Beecher are sufficient to state a claim.




                                                   5
                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Washington, Russell, Rewerts, and Neving will be dismissed

for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

Plaintiff’s Eighth Amendment claims against Defendants Beecher and Niemiec remain in the case.

               An order consistent with this opinion will be entered.



Dated:    April 14, 2020                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                                6
